The writer is of the view that Chapter 23758, Acts of 1947, is unconstitutional; that these are state bonds and should not be validated by reason of Section 6, Article IX, Florida Constitution. The bonds are issued by a State agency; they are payable from excise taxes levied by the people of Florida when Section 16, Article IX was adopted in 1942. It is immaterial whether the taxes were levied and by what authority, that is — by the legislature, the people or the agency of either. When this type of public financing was begun the validity of the bond hinged upon whether public funds, not rents, etc., were pledged. See Hopkins v. Baldwin, 123 Fla. 649, 167 So. 677, and similar cases. In later cases dealing with the Board of Administration we were not treating questions involving taxes. In State v. Escambia County, Florida, 153 Fla. 282,14 So. 2d 576, we were dealing with county bonds wherein the holder was limited in the relief which he might demand and that had no reference to coercing state funds.
Here the test is whether the holder of these bonds may coerce the state's taxing power. It is patent from this record and has been stated from the bar of the court that the holders of these bonds may coerce the channeling of the monies herein pledged until these are finally paid in satisfaction of these obligations. The holder of these negotiable bonds can proclaim to the world that he holds an obligation which may be enforced in the courts of the land against a state wide excise *Page 249 
tax. The character of the tax, i. e., ad valorum or excise tax, would naturally be immaterial.
Did the people, by adopting the 1942 amendment, intend to alter the limitation against state bonds in Section 6, Article IX? The intent to do so has never been manifest. If these bonds are to be validated because the tax has been levied then the prohibition in the Constitution could be circumvented, when the legislature meets, by levying an excise tax and providing for the issuance of bonds against the levy and thereby obtaining immediate cash. In this fashion there would be no end to the abuse which the Constitution sought to prevent. In other words a tax may be levied by the people, as in this amendment, or it may be levied by the legislature. In either event its nature is the same insofar as we may anticipate future revenue. The purpose of the limitation is to safeguard the future welfare of the state. See Vol. XX, Virginia Law Review, page 701. It may be said in favor of the majority view that there is a limitation to the extent of the tax levied in the Constitution. It is easy to imagine, however, that all of this may be exhausted and expended in advance — resulting in still another source of revenue being lost to future needs.
It follows that this writer is of the opinion that the statute is bad in toto. If not completely bad, it surely is bad in that part which authorizes the Board to pledge other statefunds.